On Motion for Rehearing.
PER CURIAM.
On motion for a rehearing respondent complains of the statement in -the opinion that instruction No. 3 “authorized and permitted a. finding of ‘sole cause’' upon a finding of facts that were not inconsistent with, nor contrary to . the facts and directions contained in plaintiff’s instruction No. 1 * * *»
' Instruction No. 1 submitted that “plaintiff was stopped and in a position of imminent peril of being struck and collided with by • defendant’s said automobile and was oblivious-of said peril' * * while instruction No. 3 submitted a finding that “plaintiff was standing on Chippewa Avenue near the southeast corner of its intersection with Compton Avenue, looking eastwárd at westbound traffic, and * * * that as defendant’s car passed in front of plaintiff, plaintiff moved or stepped in a northwardly direction, and in so doing * *’ * walked into and against the right side of defendant’s automobile * * Respondent insists that one instruction required a finding .that plaintiff was “stopped” in the street while. the other required a finding that “plaintiff was moving forward at the time of the collision”; and that “this conflict represents the gist and gravamen of the entire case.”
We do not agree. Plaintiff’s imminent peril was the. essential basis of her submission and defendant’s submission was not inconsistent therewith. The facts submitted by the. two instructions are not inconsistent. because the facts submitted by instruction No. 3, as to plaintiff’s movement forward under the circumstances shown, only tended to confirm plaintiff’s submission of obliviousness and imminent peril as submitted by plaintiff’s instruction No. 1.
The motion for rehearing is overruled.